DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Drawings
The drawings filed on 11/12/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 11/12/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16 and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Beddingfield (US 5,977,632).

    PNG
    media_image1.png
    575
    445
    media_image1.png
    Greyscale

Regarding claim 1, Beddingfield discloses:
A bump structure of a semiconductor package having a metal layer (aluminum pad 12, column 2 lines 60-65), a 3first dielectric layer (passivation material 16, column 3 lines 1-5) formed on the metal layer (12) and an opening (column 3 line 5) formed through 4the first dielectric layer (16) to expose a first part of the metal layer (12), wherein the 5first electric (sic) layer a(16) has a first length and the bump structure comprises: 
6an under bump metallurgy (hereinafter UBM) (22, 24, column 3, lines 35-40) formed on the first part 7of the metal layer (12), a sidewall of the opening and a top surface of the first 8dielectric layer (16), wherein the UBM (22, 24) has a second part 
10a first buffer layer (18, 20) formed between the second part of the UBM and the 11top surface of the first dielectric layer (16), wherein the first buffer layer has a third 12length that is longer than the second length and shorter than the first length (figure 5); and 
13a metal bump (26, 28, column 3 lines 55-60) formed on the UBM (22, 24).
Regarding claims 16 and 19, Beddingfield further discloses:
13wherein the metal bump (26, 28) is a solder ball.  
Allowable Subject Matter
Claims 2-15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899